UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6092


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE EUGENE YATES,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:06-cr-00020-JPB-JSK-1; 3:10-cv-00014-
JPB-JSK)


Submitted:   May 31, 2012                  Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Eugene Yates, Appellant Pro Se.  Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrone          Eugene    Yates   seeks       to    appeal       the   district

court’s orders accepting the recommendation of the magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2011) motion, and denying his Fed. R. Civ. P. 59(e) motion.                                  The

orders are       not     appealable      unless      a   circuit      justice      or    judge

issues      a      certificate          of        appealability.              28        U.S.C.

§ 2253(c)(1)(B) (2006).               A certificate of appealability will not

issue     absent       “a    substantial      showing          of    the    denial      of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating        that   reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.   Cockrell,        537    U.S.    322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Yates has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                  We

dispense     with        oral   argument      because          the    facts     and      legal

                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3